211 Ga. 200 (1954)
84 S.E.2d 572
PLAMBECK et al.
v.
BAILEY.
18745.
Supreme Court of Georgia.
Submitted October 13, 1954.
Decided November 9, 1954.
S. T. Allen, for plaintiffs in error.
Charles Pittard, Norman Fudge, John I. Kelley, Frank Grizzard, contra.
DUCKWORTH, Chief Justice.
Where, as here, the allegations of the petition as amended show that the petitioner and the defendants are adjoining coterminous property owners in a subdivision in the City of Atlanta; that their respective predecessors in title agreed upon and established a dividing line between their properties to be the true and agreed boundary because the dividing line, at that time, was unmarked and unascertained, and has been continuously recognized and acquiesced in for more than seven years since it was thus marked, and was and is the original line; that the defendants have caused a purported survey to be made of the line which shows a line at variance with the true line so as to encroach upon the petitioner's property, and they are now engaged in building a fence along this purported line which will be a continuing *201 trespass and will cause the petitioner irreparable damage and injury, and the prayers are for injunctive relief therefrom  the petition alleges a cause of action, and the court did not err in overruling the demurrers thereto. See Code § 85-1602; Warwick v. Ocean Pond Fishing Club, 206 Ga. 680 (58 S.E.2d 383), and cases cited therein.
Judgment affirmed. All the Justices concur.